Citation Nr: 1504361	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

When this case was before the Board in June 2014, it was remanded for further development. 

The record before the Board consists of electronic records in the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for bilateral hearing loss disability because it was caused by his exposure to loud noise while working on the flight line in service.  He was granted service connection for tinnitus in June 2011.

The Veteran's service treatment records include several audiogram reports from throughout active service.  All reveal hearing within normal limits.

The Veteran was afforded a VA examination in June 2011 to determine the etiology of his hearing loss disability.  He complained of gradual bilateral hearing loss and constant tinnitus since service.  He was exposed to a noisy environment while working in the flight line during service.  He had no post-service occupational or recreational noise exposure.  The examiner diagnosed mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  However, the examiner opined that hearing loss was not related to acoustic trauma during service because in-service tests showed hearing within normal limits at entrance and exit.  The examiner further noted that the Veteran's tinnitus was at least as likely as not related to acoustic trauma during service because it was reported by the Veteran and first noticed while in service.  

The Veteran's private audiologist submitted a statement in July 2012.  The audiologist examined the Veteran and reviewed his in-service audiograms.  He determined that there was a threshold shift from the Veteran's latest in-service audiogram in June 1975 and the current one in May 2012.  He concluded that the Veteran showed little change in hearing during active service but had shown significant threshold shifts since then.  Those results were likely a combination of hereditary factors, aging, and noise exposure.  

The Veteran was afforded a second VA examination in August 2014.  The examiner again diagnosed bilateral sensorineural hearing loss but opined that it was not at least as likely as not caused by or a result of an event in service.  First, the examiner reasoned that the in-service audiograms revealed that no significant decrease in hearing thresholds greater than normal measurement variability occurred during service.  Based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is unlikely.  Based on the objective evidence (audiograms), there was no evidence to conclude that the Veteran's current hearing loss was caused by or a result of service, including noise exposure.  This opinion was based on the clinical experience and expertise of a state-licensed audiologist.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss disability because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job working on the flight line.  The Board also acknowledges that both VA opinions are unfavorable to the Veteran's claim but finds them to bear little weight on the decision.  First, the negative opinion from the June 2011 exam is based solely on the fact that the Veteran's in-service audiograms showed hearing within normal limits upon entrance to and separation from service.  The examiner did not take into account the Veteran's statements as to the continuity of his symptomatology from service until the present.  The examiner also found tinnitus to be at least as likely as not related to noise exposure in service based in part on the fact that the Veteran was exposed to noise during service and had experienced symptoms ever since, which is essentially what he stated about his bilateral hearing loss disability.  

The August 2014 VA examiner added that the in-service audiograms revealed that no significant decrease in hearing thresholds greater than normal measurement variability occurred during service.  Also, based on the current understanding of auditory physiology and the objective evidence, he could not conclude that the Veteran's current hearing loss was caused by or a result of service, including noise exposure.  Again, this examiner failed to take into account the Veteran's statements as to his difficulties hearing over the years.

However, the Veteran's private audiologist, who examined the Veteran and reviewed his in-service audiograms, determined that there was a threshold shift from the Veteran's latest in-service audiogram in June 1975 and the current one in May 2012.  He concluded that the Veteran showed little change in hearing during active service but had shown significant threshold shifts since then.  Those results were likely a combination of hereditary factors, aging, and noise exposure.  This corroborates the Veteran's consistent lay statements that his hearing loss, like his service-connected tinnitus, began many years ago and had gradually gotten worse, despite the absence of occupational or recreational noise exposure after service.

Thus, the Board finds that the private medical opinion supporting the claim is at least in equipoise with the VA opinions against the claim.  Therefore, service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


